DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 9/26/22 is acknowledged. Claims 10−18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−4 and 6−8 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 5,722,618 to Jacobs et al. (“Jacobs”).
Regarding claim 1, Jacobs teaches a sensing system, comprising:
a tether sub-system 18 deployable and retrievable from an aircraft 12 (via winch 13);
an imaging device (sensor 32, where the sensor may be an imaging or video device, see col. 8 lines 49−52 and col. 9 lines 4−16) attached at a deployable end of the tether (fig. 5); and
a control apparatus comprising control and communication circuitry receiving image data captured by the imaging device and storing the image data (col. 8 lines 49−52 and col. 9 lines 4−16, where one of ordinary skill in the art would understand that the data would need to be stored in some manner for it to be used in controlling and commanding the system operation);
wherein the system is configured such that:
the tether is deployed to a predetermined length (col. 5 lines 24−44); 
the aircraft is subsequently piloted in a flight pattern 16 causing the imaging device at the deployed end of the tether to attain a fixed position proximate an imaging target 20 (col. 5 lines 13−19); and
the control apparatus is subsequently operated to capture data pertaining to the imaging target (col. 8 lines 49−55).
Regarding claims 2 and 8, Jacobs teaches that the communication circuitry comprises conductors 28 in parallel with the tether between the aircraft and the imaging device, and power for the imaging device is provided from a power supply in the aircraft via the conductors (col. 7 line 56 to col. 8 line 13, where one of ordinary skill in the art would understand the “electrical wires” as providing power in the form of electricity to the sensors).
Regarding claim 3, Jacobs teaches that the communication circuitry comprises wireless circuitry in the imaging device and the aircraft, whereby communication of captures images is by wireless transmission (col. 8 lines 9−12).
Regarding claims 4 and 6, Jacobs teaches that the aircraft is a fixed wing aircraft and the flight pattern is a level circle of a predetermined radius and a predetermined speed (col. 5 lines 13−18);
wherein the position of the imaging device is configured to be altered by altering the flight pattern of the aircraft (col. 5 line 45 to col. 6 line 21).
Regarding claim 7, Jacobs teaches an end effector (i.e. the housing for payload 14) connected to the tether proximate the imaging device, the end effector having thrusters (17 if fig. 3D, 38 in fig. 6) controllable in thrust and direction to pilot the end effector, and hence the imaging device, relative to the imaging target (col. 6 lines 22−42; col. 9 line 39 to col. 10 line 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs.
Regarding claim 5, Jacobs fails to teach a camera lens for the imaging/video equipment mounted to a gimbal. Official notice is taken that mounting cameras to gimbals is well known in aerial photography. It would have been obvious to one of ordinary skill in the art at the time of filing to mount the camera lens in a controllable gimbal enabling an operative in the aircraft to operate the control apparatus to aim the camera lens, in order to allow for a more stable image as well as greater aiming control over the camera.
Regarding claim 9, Jacobs fails to teach a rechargeable battery. It would have been obvious to one of ordinary skill in the art at the time of filing to employ a rechargeable battery to power the imaging device when relying on radio frequency (RF) communications to transfer data from the sensors to the aircraft as described in column 8 lines 9−12, because using RF communications would allow the system to function properly if the wires in the tether became damaged, however doing so would require a separate power source in the payload 14, and a rechargeable battery would be viewed as the optimal power source since it can be recharged every flight without having to replace any parts of the payload.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/22/2022